NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 4 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

RAUL DANIEL MENDEZ-COLIN,                       No.    20-71846

                Petitioner,                     Agency No. A090-835-140

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted November 19, 2021**
                             San Francisco, California

Before: McKEOWN and GOULD, Circuit Judges, and MOLLOY,*** District
Judge.

      Raul Daniel Mendez-Colin petitions this Court for review of the decision by

the Board of Immigration Appeals (“BIA”) denying his motion seeking, among


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable Donald W. Molloy, United States District Judge for
the District of Montana, sitting by designation.
other outcomes, rescission of his in absentia removal order. The Immigration &

Nationality Act allows an in absentia removal order to be rescinded through a

motion to reopen “filed at any time” if the noncitizen provided a compliant

address, see 8 U.S.C. § 1229a(b)(5)(B), and can show that the noncitizen “did not

receive notice in accordance with paragraph (1) or (2) of section 1229(a) of this

title,” id. § 1229a(b)(5)(C)(ii). Mendez-Colin argues that the Notice to Appear he

received was defective because it failed to provide the date or time of his removal

proceedings. We review the BIA’s denial of his motion for an abuse of discretion

but review purely legal questions de novo. Bonilla v. Lynch, 840 F.3d 575, 581

(9th Cir. 2016).

      Mendez-Colin’s arguments concerning the defective Notice to Appear that

he received pursuant to § 1229(a) match the substance of those raised in a related

case that we decide today, Singh v. Garland, No. 20-70050, __ F.4th __ (9th Cir.

2022). For the reasons explained in our opinion in that case, we grant Mendez-

Colin’s petition and remand to the BIA.

      Noncitizens must receive a Notice to Appear, in a single document, with the

time and date of their hearing before the government can order them removed in

absentia. Here, although Mendez-Colin provided an address to trigger the

government’s obligation to provide notice, the government did not provide

statutorily compliant notice to him. Because Mendez-Colin did not receive


                                          2
statutorily compliant notice before his removal hearing, the in absentia removal

order issued at that hearing is invalid.

      PETITION GRANTED AND REMANDED.




                                           3